DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 5/3/2022 has been received and entered into the case. Claims 1, 3-10, 15-17 are pending and have been considered on the merits.  All arguments and amendments have been considered. 
Claim objections over claims 3-15 are withdrawn in light of claim amendments. 
Objection to the specification is withdrawn in light of claim amendments. 
The rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of claim amendments.
The previous art rejections are withdrawn and new rejections are made herein in light of applicants claim amendments.
Response to Amendment
Applicant is reminded that amendments to the claims must comply with 37 CFR 1.121(c); specifically, regarding the amendment to claims 11-14;
 (4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”

Note- As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

Regarding applicant’s limitation of a pH buffered methanol solution, the specification (0033, 0034) and claim 4 disclose that the methanol solution is buffered with glacial acetic acid, thus a reference which teaches a methanol solution with glacial acetic acid is taken to be a pH buffered methanol solution. 

New rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 3-10, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include the limitation, “…wherein the biopsied tissue is preserved for microscopic examination using vaporization.” However, the claim is drawn to fixing a biopsied tissue followed by preservation processing the fixed biopsied tissue. Currently, as claimed, the wherein clause reads as if it takes place before fixing because it is drawn to a biopsied tissue and not the fixed biopsied tissue. The order of method steps is unclear given the “wherein” clause. It is suggested that applicants amend to “wherein the fixed biopsied tissue is preserved for…”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorincz et al. (US2003/0119049A1). 
Lorincz teach a histology method comprising fixing a biopsied tissue (0056-0058, 0067, 0077) in a pH buffered methanol solution (0110) and comprising buffering agents including glacial acetic acid (0059-0061). The solution has a pH of about 2.5 to about 6 (0061), thus applicants claimed range lies inside the range disclosed by Lorincz.   
Thus, before the effective filing date, a pH buffered methanol solution having a pH of about 5 to 5.4 was envisaged and disclosed by the prior art of record and thus a prima facie case of obviousness exists. 

Claim(s) 1, 3, 4, 6, 9, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorincz et al. (US2003/0119049A1) in view of Wheeler (US2009/0298172 and US2012/0202241, IDS).
Lorincz teach a histology method comprising fixing a biopsied tissue (0056-0058, 0067, 0077) in a pH buffered methanol solution (0110), wherein regarding claim 4, the solution comprises glacial acetic acid (0059-0061, 0063). 
Regarding claims 3 and 16, the solution comprises a pH of about 2.5 to about 6 (0061), thus applicants claimed range lies inside the range disclosed by Lorincz.  Thus, before the effective filing date, a pH buffered methanol solution having a pH of about 5 to 5.4 was envisaged and disclosed by the prior art of record and thus a prima facie case of obviousness exists. 

Regarding claim 6, the solution is disclosed to comprise additional components including EDTA (0064). 
Regarding claim 9, the solution may comprise a mixture of alcohols including ethanol (0060). Lorincz teaches that the samples can be fixed or processed in any manner consistent with the assays to be performed and cytological and molecular assays can be performed using cells fixed on a slide, for example, for microscopic examination (0077, 0081, 0138). 
The reference does not teach preserving in a dissolving compound separate from the pH buffered methanol solution and vaporizing the solution according to claim 1 and 15 with a component of the dissolving compound.
Wheeler teach histology specimen treatment method which includes the use of a dissolving compound solution (abstract, 0031-0039, 0047-0055, 0057, 0058, 0061-0068, 0096, 0112, Table 1.2, 2, 3) and vaporization.  Wheeler teaches that fixation is the first step in preparing cell and tissue specimens for testing (0010). Wheeler teaches that other alcohols solvents/fixatives can be added to the solution (0039, 0047) to slow the extraction process and prevent cellular membranes from rupturing and increase solvent viscosity, which are also vaporized and evacuated, therefore, when using alcohols such as methanol and ethanol, one would expect the solution to be vaporized with the dissolving compound (0045, 0057, 0058). Once the specimens are fixed, the dissolving compounds are added; however the specimen may be fixed as it is treated (0031-0039) and solutes are then removed by vaporization (0056-0059, 0086, 0096, 0097, 0112, Table 1.2, 2). Specimens are then examined under a microscope, and said processing was excellent (0123, 0128, 0133, 0138). 
It is the Examiners position that before the effective filing date of the claimed invention, methanol was a well-known solvent used for fixing tissue specimens as demonstrated by Lorincz et al. (US2003/0119049A1). Wheeler teach the use of dissolving compounds in a histological method comprising an alcohol solvent with dissolving compounds which can be successfully vaporized to provide a faster, consistent, less time-consuming process for fixing, dehydrating, clearing and impregnating tissues compared to microwave system methods. Thus, it would have been obvious to one of ordinary skill in the art to have first fixed the specimen with a well-known fixative solution and then added the dissolving compound of Wheeler to improve current histological treatment methods. One of ordinary skill in the art would have been capable of applying this known method to enhance methods of fixing, dehydrating, clearing and impregnating tissues and the results would have been predictable.  In addition, Wheeler teaches the use of a dissolving compound to improve upon current histology methods and when examined under a microscope, the results were excellent compared to controls, therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim(s) 1, 4, 5, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US10591392) in view of Wheeler (US2009/0298172 and US2012/0202241, IDS).
As stated above, regarding applicant’s limitation of a pH buffered methanol solution, the specification (0033, 0034) and claim 4 disclose that the methanol solution is buffered with glacial acetic acid, thus a reference which teaches a methanol solution with glacial acetic acid is taken to be a pH buffered methanol solution. 

Torres teach a method of fixing biopsied tissue (col. 7, lines 20-60) in a pH buffered methanol solution, i.e. methacarn, for example which comprises about 60% methanol, about 30% chloroform and about 10% glacial acetic acid (col. 2, lines 32-67, col. 7, lines 65-col. 9, lines 1-17, col. 10, lines 61-col.11, lines 1-55). Torres teaches that at least one dehydrant or fixative that may be used in the solution of the method include alcohols such as methanol, ethanol and propanol (col. 8, lines 14-30, 45-col. 9, lines 1-17) and regarding claims 5 and 9, the solution may comprise an organic solvent including acetonitrile and ethanol (col. 11, lines 36-40). Torres teaches microscopic examination of the processed tissue (Example 1, col. 17, lines 25-col. 18, whole col.). 
The reference does not teach preserving in a dissolving compound separate from the pH buffered methanol solution and vaporizing the solution according to claim 1 and 15 with a component of the dissolving compound.
Wheeler teach histology specimen treatment method which includes the use of a dissolving compound solution (abstract, 0031-0039, 0047-0055, 0057, 0058, 0061-0068, 0096, 0112, Table 1.2, 2, 3) and vaporization.  Wheeler teaches that fixation is the first step in preparing cell and tissue specimens for testing (0010). Wheeler teaches that other alcohols solvents/fixatives can be added to the solution (0039, 0047) to slow the extraction process and prevent cellular membranes from rupturing and increase solvent viscosity, which are also vaporized and evacuated, therefore, when using alcohols such as methanol and ethanol, one would expect the solution to be vaporized with the dissolving compound (0045, 0057, 0058). Once the specimens are fixed, the dissolving compounds are added; however the specimen may be fixed as it is treated (0031-0039) and solutes are then removed by vaporization (0056-0059, 0086, 0096, 0097, 0112, Table 1.2, 2). Specimens are then examined under a microscope, and said processing was excellent (0123, 0128, 0133, 0138). 
It is the Examiners position that before the effective filing date of the claimed invention, methanol was a well-known solvent used for fixing tissue specimens as demonstrated by Torres. Wheeler teach the use of dissolving compounds in a histological method comprising an alcohol solvent with dissolving compounds which can be successfully vaporized to provide a faster, consistent, less time-consuming process for fixing, dehydrating, clearing and impregnating tissues compared to microwave system methods. Thus, it would have been obvious to one of ordinary skill in the art to have first fixed the specimen with a well-known fixative solution and then added the dissolving compound of Wheeler to improve current histological treatment methods. One of ordinary skill in the art would have been capable of applying this known method to enhance methods of fixing, dehydrating, clearing and impregnating tissues and the results would have been predictable.  In addition, Wheeler teaches the use of a dissolving compound to improve upon current histology methods and when examined under a microscope, the results were excellent compared to controls, therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim(s) 1, 4-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (US2010/0173295) in view of Wheeler (US2009/0298172 and US2012/0202241, IDS).
As stated above, regarding applicant’s limitation of a pH buffered methanol solution, the specification (0033, 0034) and claim 4 disclose that the methanol solution is buffered with glacial acetic acid, thus a reference which teaches a methanol solution with glacial acetic acid is taken to be a pH buffered methanol solution. 

Lenz teach a histology method comprising fixing a biopsied tissue (0050, 0072) in a pH buffered methanol solution, wherein regarding claim 4, the solution comprises glacial acetic acid (0030, 0032, 0034-44,0058, Tables 1-7), wherein the tissue is processed under vacuum and examined using microscopy (0079, 0083). Regarding claims 5 and 6, the solutions are disclosed to comprise additional components including acetonitrile (0056) and EDTA (0054) which may be present in amounts of less than 20% (0057). Regarding claim 7, the methanol is present in the solution in an amount of 10-90% (0036, 0041, 0053). Regarding claim 9, the solutions comprise ethanol (0056, 0066, 0070). Lenz additionally teaches histological specimen treatment components which may be used in the method to include ketones (0056, 0073), hydrocarbons (0056, 0073), and support mediums including paraffin (0073) with the pH buffered methanol solution.  Regarding claim 8, while Lenz teaches that the at least one additional components including acetonitrile (0056) and EDTA (0054) may be present in amounts of less than 20% (0057), they do not teach that both are present in the solution at the claimed amounts, however Lenz teaches at least one additional additive wherein each is present at less than 20%; therefore, it would have been obvious before the effective filing date of the claimed invention to have added both acetonitrile and EDTA to a solution in the claimed amounts for use in a histology method because both are taught by the art to be useful in solutions in amounts within applicants claimed range. Therefore, one would have a reasonable expectation of successfully using both components and their combination would have yielded predictable results.  

The reference does not teach preserving in a dissolving compound separate from the pH buffered methanol solution and vaporizing the solution according to claim 1 and 15 with a component of the dissolving compound.
Wheeler teach histology specimen treatment method which includes the use of a dissolving compound solution (abstract, 0031-0039, 0047-0055, 0057, 0058, 0061-0068, 0096, 0112, Table 1.2, 2, 3) and vaporization.  Wheeler teaches that fixation is the first step in preparing cell and tissue specimens for testing (0010). Wheeler teaches that other alcohols solvents/fixatives can be added to the solution (0039, 0047) to slow the extraction process and prevent cellular membranes from rupturing and increase solvent viscosity, which are also vaporized and evacuated, therefore, when using alcohols such as methanol and ethanol, one would expect the solution to be vaporized with the dissolving compound (0045, 0057, 0058). Once the specimens are fixed, the dissolving compounds are added; however the specimen may be fixed as it is treated (0031-0039) and solutes are then removed by vaporization (0056-0059, 0086, 0096, 0097, 0112, Table 1.2, 2). Specimens are then examined under a microscope, and said processing was excellent (0123, 0128, 0133, 0138). 
It is the Examiners position that before the effective filing date of the claimed invention, methanol was a well-known solvent used for fixing tissue specimens as demonstrated by Lenz. Wheeler teach the use of dissolving compounds in a histological method comprising an alcohol solvent with dissolving compounds which can be successfully vaporized to provide a faster, consistent, less time consuming process for fixing, dehydrating, clearing and impregnating tissues compared to microwave system methods. Thus, it would have been obvious to one of ordinary skill in the art to have first fixed the specimen with a well-known fixative solution and then added the dissolving compound of Wheeler to improve current histological treatment methods. One of ordinary skill in the art would have been capable of applying this known method to enhance methods of fixing, dehydrating, clearing and impregnating tissues and the results would have been predictable.  In addition, Wheeler teaches the use of a dissolving compound to improve upon current histology methods and when examined under a microscope, the results were excellent compared to controls, therefore all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 20 of U.S. Patent No. 10641688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions overlap in scope for being drawn to fixing a specimen in a solution comprising pH buffered methanol buffered with glacial acetic acid, having a pH of 5-5.4, and additionally including components including anhydrous ammonia, acetonitrile, EDTA and/or ethanol. 
Applicant wishes to hold the above rejection in abeyance until allowable subject matter is indicated. 

Claims 10 and 17 are free of prior art. 

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. Regarding Torres and Lenz, applicant argues that these references do not teach fixing tissue in a buffer. As stated above, 
As per MPEP 2111.01, During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

Regarding applicant’s limitation of a pH buffered methanol solution, the specification (0033, 0034) and claim 4 disclose that the methanol solution is buffered with glacial acetic acid, thus a reference which teaches a methanol solution with glacial acetic acid is taken to be a pH buffered methanol solution. Thus, Torres and Lenz teach a pH buffered methanol solution comprising glacial acetic acid.  
Applicant argues Lorincz does not teach the newly added limitations of claim 1; however, new rejections of record have been presented herein in light of applicants claim amendments. In addition, applicant argues the pH disclosed by Lorincz, i.e. range of 2.5-6, which would not teach applicants claimed range of 5 to 5.4. Lorincz teaches a pH of about 2.5 to about 6 (0061), thus applicants claimed range lies inside the range disclosed by Lorincz.  Thus, before the effective filing date, a pH buffered methanol solution having a pH of about 5 to 5.4 was envisaged and disclosed by the prior art of record and thus a prima facie case of obviousness exists. 

Applicant argues previous claim 15 and states that Wheeler does not describe fixing a tissue in a pH buffered methanol solution. New rejections of record have been presented herein in light of applicants claim amendments.; however, each of Torres, Lenz and Lorincz teach a pH buffered methanol fixative solution and Wheeler teaches that fixation is the first step in tissue processing, thus it would have been obvious to fix the tissue specimen first before further processing with a dissolving solution and vaporization as taught by Wheeler.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/          Examiner, Art Unit 1651                                                                                                                                                                                              
/TAEYOON KIM/           Primary Examiner, Art Unit 1632